TO BE PUBLISHED

              S5ttyrrittr (Courf of
                             2013-SC-000689-KB


KENTUCKY BAR ASSOCIATION
                                                   DATE          -a-ID-I UA-Q21-ccp..,•-1-4-t C-.
                                                                          MOVANT


V                            IN SUPREME COURT


RUSSELL W. BURGIN                                                  RESPONDENT

                            OPINION AND ORDER

      By Opinion and Order dated November 21, 2013, the Respondent,

Russell W. Burgin,' was found guilty of one count of professional misconduct.

See Kentucky Bar Ass'n v. Burgin, 412 S.W.3d 872, 877 (Ky. 2013). As a result,

he was suspended from the practice of law in the Commonwealth of Kentucky

for 60 days with thirty days of that suspension probated for two years on the

conditions that Burgin attend and complete the Office of Bar Counsel's Ethics

and Professionalism Enhancement Program as previously ordered; that he

show proof to Bar Counsel that he has satisfied the Medicaid lien that gave rise

to the charge of misconduct; and that he pay the costs of the proceedings,

totaling 778.72.

      On July 23, 2014, Bar Counsel brought to this Court's attention the fact

that Burgin had not complied with any of the three conditions. On August 26,

2014, this Court issued an order giving Burgin 30 days to show cause, in the

form of a legally satisfactory reason (if he had any), why his probation should


      1 Burgin's KBA Member Number is 88688 and his Bar roster address is 1249 S.
Main St., Suite 3, London, Kentucky 40741. He was admitted to the Kentucky Bar on
May 1, 2001.
not be revoked and the remainder of the 30-day suspension imposed. The time

for responding has passed and Burgin has failed to do so.

      No cause having been shown, it is hereby ORDERED that:

      (1) Russell W. Burgin's probation in 2013-SC-000689-KB, as previously

         ordered by this Court, is revoked;

      (2) Burgin is hereby suspended from the practice of law for the remaining

         30 days, as previously ordered, with such suspension to take effect

         ten days from the date of entry of this order under SCR 3.390(1).

      All sitting. All concur.

      ENTERED: December 18, 2014.




                                        2